DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 205-246 are pending in this application.
Election/Restrictions
Applicant’s election without traverse of Group IV in the reply filed on December 13, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 241-246 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In evaluating the enablement question, several factors are to be considered.  In re Wands, 8 USPQZd 1400 (Fed. Cir. 1988); Ex parte Forman, 230 USPQ 546. The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.

	HOW TO USE:  Claim 241 is directed to the method for treating a CNS-related disorder associated with GABA modulation activity.  Any evidence presented must be commensurate in scope with the claims and must clearly demonstrate the effectiveness of the claimed compounds.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The scope of claim 241 includes the “treatment of …... substance abuse disorder and/or withdrawal syndrome” which cannot be deemed enabled.  The notion that a compound could be effective against chemical dependencies in general is contrary to our current understanding of how chemical dependencies operate.  There is not, and probably never will be, a pharmacological treatment for “substance abuse” generally.  That is because “substance abuse” is not a single disease or cluster of related disorders, but in fact, a collection with relatively little in common.  Addiction to barbiturates, alcohol, cocaine, opiates, amphetamines, benzodiazepines, nicotine, etc all involve different parts of the CNS system; different receptors in the body.  For example, cocaine binds at the dopamine re-uptake site. Heroin addiction, for example, arises from binding at the opiate receptors, cigarette addiction from some interaction at the nicotinic acid receptors, many tranquilizers involve the benzodiazepine receptor, alcohol involves yet another system, etc.  All attempts to find a pharmaceutical to treat chemical addictions generally have thus failed.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 205-238 and 240-246 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 205 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the variables R6a and R6b in the structure of Formula (II-II) which is not defined within the claim.
Claim 205 and claims dependent thereon are vague and indefinite in that it is not known what is meant by “an oxygen protecting group”, “a sulfur protecting group” and “a nitrogen protecting group” in the definition of RA1.
Claim 205 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the two different definitions for the variable RA1.
Claim 216 recites the limitation "hydrogen or unsubstituted alkyl" in R6a and R6b.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 217 recites the limitation "hydrogen" in R6a and R6b.  There is insufficient antecedent basis for this limitation in the claim.
Claim 218 recites the limitation "halo or unsubstituted alkyl" in R6a.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 218 recites the limitation "hydrogen" in R6b.  There is insufficient antecedent basis for this limitation in the claim.
Claim 233 is vague and indefinite in that it is not known what is meant by the definition of R1 where several moieties indicate that they can be substituted by (R20)e wherein e is 0, 1, 2, 3, 4 or 5 but they are not enough sites for this to occur, i.e. 
    PNG
    media_image1.png
    123
    260
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    125
    647
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    128
    500
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    117
    754
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    104
    254
    media_image5.png
    Greyscale
.
Claim 234 is vague and indefinite in that it is not known what is meant by the definition of R1 where several moieties indicate that they can be substituted by (R20)e wherein e is 0, 1, 2, 3, 4 or 5 but they are not enough sites for this to occur, i.e. 
    PNG
    media_image6.png
    232
    772
    media_image6.png
    Greyscale

Claim 235 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the variables R6a and R6b in the structure of Formula (II-IIa), (II-IIaa) or (II-IIab) which is not defined within the claim.
Claim 237 recites the limitation "alkyl" in R32.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 242 recites the limitation "depression" in the CNS-related disorder.  There is insufficient antecedent basis for this limitation in the claim.
Claim 243 recites the limitation "postpartum depression or a major depressive disorder" in depression.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 244 recites the limitation "moderate major depressive disorder or a severe major depressive disorder" in major depressive disorder.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 245 recites the limitation "seizure or tremor" in the CNS-related disorder.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 246 recites the limitation "essential tremor" in tremor.  There is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 205-212, 216, 217, 219, 220, 223-228, 230 and 232 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuo et al., Journal of Organic Chemistry.  Kuo teaches the compound of Formula (II-II) where n is 0; R3a is hydrogen; R19 is methyl; R5 is hydrogen; R1 is methyl; each of R1a, R1b, R2a, R2b, R4a, R4b, R6a, R6b, R7a, R7b, R12a and R12b
Is hydrogen; R11a and R11b are joined to form an oxo (=O) group; Xa in the 17-posiiton of the ring system is O; Xa in the 16-posiiton of the ring system is C(R15a)(R15b) where in R15a and R15b are joined together to form an oxo (=O) group; and the Xa in the 15-posiiton of the ring system is C(R15a)(R15b) where in R15a and R15b are each hydrogen as set forth in example VIII.


Allowable Subject Matter
Claim 239 is allowed.  None of the prior art of record nor a search in the pertinent art area teaches the compounds II-B12 and II-B14 as claimed herein.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624